          Case 1-21-42228-nhl                      Doc 13             Filed 09/21/21       Entered 09/21/21 12:01:02




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
In re:
            KIPNIS, IRINA DAVIDOVNA                                                     Case No. 121-42228
                                   Debtor(s).
                                                                                        Chapter 7

------------------------------------------------------------------x
                                        NOTICE OF SECTION 341 MEETING OF CREDITORS

           YOU ARE HEREBY NOTIFIED that the initial Section 341 meeting of creditors for the above-captioned case,
scheduled as an in-person meeting for 10/08/21 at 11:30am will now be reset as a telephonic meeting and conducted by
telephone conference on 10/08/21 at 11:30am (the Designated Meeting Time).
           All parties shall appear by phone at the section 341 in accordance with the instructions below.
           Call In Information
           On the date and time set forth above, parties shall dial-in to the meeting using the following dialing instructions:
                       Meeting Dial-in No: 877-915-3909, and
                       when prompted enter the Participant Code: 9265627 followed by #.
           To avoid confusion or technical difficulties, attendees are instructed to call in at the Designated Meeting Time, not
before that time, and to disconnect the call after their meeting is concluded. Thank you for you anticipated cooperation in this
regard.
           Instructions for Testifying Debtors and Counsel
           No later than one day prior to the Designated Meeting time, the debtor and/or their counsel are required to email the
trustees with an imaged copy of the debtor’s photo identification and proof of the debtor’s social security number (Identification
Documents) A copy of the Debtor’s identification and proof of social security number must be provided to the trustee via a
secure method, i.e., portal, encrypted email, etc. Identification Documents shall be those documents deemed acceptable in
accordance with current applicable procedures.
           Telephonic appearances shall be conducted in accordance with current applicable procedures for telephonic meetings.
Accordingly, a Declaration Regarding Administration of Oath and Confirmation of Identity and Social Security Number form
shall be completed by the individual performing this function and transmitted to the trustee immediately following the meeting
(attachment #1).
           Alternatively, if compliance with the procedures set forth above are not possible or practical under these emergent
circumstances, the debtor’s attorney may submit prior to the time of the scheduled meeting a declaration confirming that: (1) the
attorney met with the debtor in-person; and (2) the attorney examined and verified the debtor’s original identification documents
and social security number. In such situations, upon notification by the debtor and/or their counsel that they are using the
alternate procedures, the trustee will administer the oath telephonically at the commencement of the 341 meeting (attachment #2).

Dated: September 21, 2021                                                   Chapter 7 Trustee
                                                                            /s/ David J. Doyaga, Sr.
                                                                            David J. Doyaga, Sr.
                                                                            26 Court Street, Suite 1601
                                                                            Brooklyn, NY 11242
                                                                            (718) 488-7500
Case 1-21-42228-nhl   Doc 13   Filed 09/21/21   Entered 09/21/21 12:01:02
